Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record such as Fu et al. (WO2018/034533A1) and  Wylie-Green et al. (‘A Novel CPM-SC-FDMA Transmission Scheme for Power Efficient Communication’) teach mapping an OFDM symbol into a time sample of a single-carrier FDMA transmission.  However, these references including Sun et al. (US2019/020522A1), Shattil (US10142082B1), Univ Southeast (CN102752255B) and Mitsubshi (EP2398200A1) from the PCT search report do not teach the base station “mapping a plurality of resource elements from an orthogonal frequency division multiplexing (OFDM) resource structure to respective time-domain samples of a plurality of time-domain samples included in a single-carrier resource structure.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        July 28, 2022